  Case 1:18-cv-11970-ECR-AMD Document 233 Filed 08/10/20 Page 1 of 1 PageID: 4412
                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY
                                    Minutes of Proceedings



     OFFICE: CAMDEN                                 Proceeding Date: August 10, 2020

     JUDGE ANN MARIE DONIO

     Court Reporter: Court Conference Line

     TITLE OF CASE:                                 DOCKET NO. 18cv11970(ECR/AMD)
     The Homesource, Corp.
     v.
     Retailer Web Services, LLC, et al

    APPEARANCES:
    Kenneth Goodkind, Esq. and Eric Clendening, Esq. for plaintiffs
    Adam Wolek, Esq. and Ethan Hougah, Esq. for defendants Retailer Web Services, LLC,
   Nationwide Marketing Group, and Retailer Web Services II, LLC
    Timothy Farrell, Esq. and Cassandra Roth, Esq. for defendant Gridiron Capital, LLC



    NATURE OF PROCEEDINGS:               Motion Hearing


    DISPOSITION:
    Motion Hearing held via telephone on the record
    Hearing on plaintiff’s Motion to Seal [162]
    Oral Opinion read into the record
    Ordered motion granted in part and denied in part
    Order to be entered.


                                                s/Susan Bush
                                                DEPUTY CLERK


Time Commenced: 11:02 a.m. Time Adjourned: 11:39 a.m. Total time: 37 mins.
